Exhibit 10.1

 

MSA TERMINATION AGREEMENT

 

This MSA Termination Agreement (this “Agreement”) is made and entered into as of
the 29th day of June, 2010, by and among Golden Minerals Company, a Delaware
corporation (“GMC”); Golden Minerals Services Corporation, formerly named Apex
Silver Mines Corporation, a Delaware corporation (“Manager”); Minera San
Cristóbal, S.A., a Bolivian sociedad anonima (“Company”); Summit Minerals GmbH,
formerly named Apex Metals Marketing GmbH, a Gesellschaft mit beschrankter
Haftung organized under the laws of Switzerland (“AMM”); SC Minerals Aktiebolag,
a privat aktiebolag organized under the laws of the kingdom of Sweden (“SCM”);
Sumitomo Corporation, a corporation organized under the laws of Japan
(“Sumitomo”), Comercial Metales Blancos AB, a privat aktiebolag organized under
the laws of the Kingdom of Sweden (“CMB”) and SC Minerals Bolivia S.R.L., a
limited liability company organized under the laws of Bolivia (“SCMB”).  GMC,
Manager, Company, AMM, SCM, Sumitomo, CMB and SCMB are each referred to herein
as a “Party” and, collectively, as the “Parties”, with GMC and Manager being
referred to herein as the “GMC Parties” and Company, AMM, SCM, Sumitomo, CMB and
SCMB being referred to herein as the “Sumitomo Parties”.

 

Recitals

 

A.  The Parties are parties to certain or all of the following agreements:

 

(1)           Management Services Agreement among Company, AMM and Manager dated
as of March 24, 2009 (as amended, the “MSA”), as amended by that certain letter
agreement among Company, AMM, Manager and Sumitomo dated October 1, 2009 (the
“MSA Amendment”);

 

(2)           Guaranty of Sumitomo in favor of Manager dated as of March 24,
2009 (the “Sumitomo Guaranty”);

 

(3)           Letter Agreement regarding services for Manager’s affiliates and
exploration employee matters among Company, Manager and Sumitomo dated March 24,
2009 (the “Manager Affiliates Letter Agreement”); and

 

(4)           Reorganized Apex Guaranty of GMC in favor of Sumitomo, SCM, AMM,
CMB and SCMB, dated March 24, 2009 (the “GMC Guaranty”).

 

The MSA, Sumitomo Guaranty, Manager Affiliates Letter Agreement and GMC Guaranty
are referred to collectively herein as the “MSA Agreements”.  Capitalized terms
not otherwise defined in this Agreement have the meanings set forth in the MSA
Agreements.

 

B.  The Parties have reached certain agreements regarding termination of the MSA
Agreements.

 

--------------------------------------------------------------------------------


 

Agreement

 

In consideration of the mutual covenants and conditions set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows.

 

Article I

 

Payment, Termination and Release

 

1.1           Termination Payment.  On June 30, 2010 (the “Effective Date”),
Company shall pay to Manager the sum of US $3,200,000.00, which payment
(a) satisfies the obligation of Company pursuant to the proviso in Section 13.7
of the MSA to pay a termination fee of US $1,000,000.00, (b) includes an
incentive fee in the amount of US $525,000.00 (the “Incentive Fee”) payable by
Company to Manager for the six-month period commencing on January 1, 2010 and
ending on the Effective Date, as estimated on the Effective Date in accordance
with the methodology set forth in Schedule A hereto (based on an Incentive Fee
Payment Percentage of 70%) and subject to adjustment pursuant to
Section 1.2(a)(i), (c) satisfies the obligation of Manager to pay a fee of US
$30,000.00 to Company in respect of MSC Services (as defined in the Manager
Affiliates Letter Agreement) for the period of July 1, 2010 through
September 30, 2010, and (d) satisfies the obligation of Company to pay a total
amount of US $75,000.00 (the “Study Fee Balance”) to Manager in respect of all
fees remaining to be paid under the AFE (defined below) for the completion of
the Feasibility Study (defined below).  Provided Company has complied with its
obligation under this Section 1.1, no amount of Fee shall be due or payable
after the Effective Date.  For the avoidance of doubt, no Annual Incentive Fee
shall be payable in respect of calendar year 2010.

 

1.2           Subsequent Settlement.

 

(a)           The Parties agree that, on July 31, 2010,

 

(i)            Company shall pay to Manager, or Manager shall pay to Company, as
applicable, such amount as shall be required to be paid in order to cause the
Incentive Fee to be based on the Company’s actual cash cost of producing a tonne
of concentrate in the first two quarters of calendar year 2010 compared to the
budget expectation for that period, calculated in accordance with the
methodology set forth in Schedule A hereto, and

 

(ii)           Company shall pay to Manager Reimbursable Expenses not previously
paid and to the extent documented in accordance with past practice.  Manager and
Company will concurrently provide for positive or negative adjustments, as the
case may be, for estimated Reimbursable Expenses from any previous month to
reflect actual amounts incurred, as previously contemplated by Section 4.3(b) of
the MSA and in accordance with past practice.

 

The payments referenced in this Section 1.2(a) shall be set off against each
other, so that only one net payment shall be made pursuant to this
Section 1.2(a) between Company and Manager.

 

2

--------------------------------------------------------------------------------


 

(b)           Manager shall present to Company its calculation of the payments
due from Company and from Manager, together with the calculation of the net
payment due, pursuant to Section 1.2(a) on or before July 20.  Company shall
deliver to Manager within seven days of receipt of the calculations a notice
stating that it agrees with the calculations or setting forth, in reasonable
detail, any dispute as to the calculations and the basis for such dispute.  A
notice of Company setting forth a dispute as to the calculations shall be deemed
a Dispute Notice, and Company and Manager shall proceed to resolve such dispute
in accordance with Sections 4.4(g) and (h) of the MSA.  If Company delivers a
Dispute Notice, no payments pursuant to Section 1.2 shall be made until the
amounts of such payments have been agreed by Company and Manager or resolved as
set forth herein.

 

1.3           Termination.  Provided that Company has complied with its
obligation under Section 1.1:

 

(a)           The MSA shall be terminated effective on the Effective Date,
provided that:

 

(i)            Sections 4.1 (only with respect to the second, third and fourth
sentences thereof), 10.1(b), 11.1, 11.2, 11.3(b) (only with respect to the
proviso thereof), 11.4, 13.7, 14.1 and 14.2 of the MSA shall survive termination
and remain in full force and effect,

 

(ii)           Schedule F to the MSA shall survive termination and remain in
full force and effect until, and shall terminate on, the earlier of December 31,
2010 and the date that Manager sells the Plane (whether by a sale of the Plane
or by the sale of Aero Lipez) to a third party (which may include Company) (the
“Aerolipez Termination Date”),

 

(iii)          Manager shall complete its work in respect of the Feasibility
Study (defined below), as set forth in this Agreement, and

 

(iv)          The indemnity of Company set forth in the MSA Amendment shall
survive termination and remain in full force and effect.

 

(b)           The Manager Affiliates Letter Agreement shall be terminated
effective (i) with respect to all Exploration Services and those MSC Services
provided to Manager Affiliates other than Aerolipez SRL, on September 30, 2010
or such earlier date as Manager elects by written notice to Company, and
(ii) with respect to MSC Services provided to Aerolipez SRL, on the Aerolipez
Termination Date; provided, however, that, to the extent any MSC Services are
provided to Aerolipez SRL after September 30, 2010, Manager shall pay to Company
a fee of $2,000.00 per month (or portion of a month) after September 30, 2010
during which such MSC Services are provided, instead of the US $10,000 monthly
fee set forth in the Manager Affiliates Letter Agreement.  Manager and Company
agree that, notwithstanding the foregoing, Manager shall, and shall cause
Manager Affiliates to, cause the full and unconditional release and discharge of
any employee of Company from his functions, duties, responsibilities and
liabilities in his capacity as director or manager of Manager and Manager
Affiliates, as applicable (including any other fiduciary capacity with any such
Entity), as soon as practicable but in any

 

3

--------------------------------------------------------------------------------


 

event no later than (x) with respect to Manager Affiliates other than Aerolipez
SRL, September 30, 2010, and (y) with respect to Aerolipez SRL, the Aerolipez
Termination Date.

 

(c)           The Sumitomo Guaranty shall be terminated effective on the
Effective Date, provided that (i) the Sumitomo Guaranty shall not be terminated
and shall remain in full force and effect with respect to (and only with respect
to) (x) the obligations of Company under the MSA that survive termination and
(y) the obligations of Company under this Agreement, and (ii) notwithstanding
anything herein to the contrary, the Sumitomo Guaranty shall be terminated
(including, without limitation, with respect to the obligations of Company under
the MSA that survive termination and the obligations of Company under this
Agreement) and be of no further effect on June 30, 2020 (or, if later, the
expiration of the applicable statutes of limitation).

 

(d)           The GMC Guaranty shall be terminated effective on the Effective
Date with respect to (and only with respect to) the obligations of Manager under
the MSA (the “MSA Obligations”), provided that (i) the GMC Guaranty shall not be
terminated and shall remain in full force and effect with respect to (and only
with respect to) (x) the MSA Obligations that survive termination and (y) the
obligations of Manager under this Agreement, and (ii) notwithstanding anything
herein to the contrary, the GMC Guaranty shall be terminated with respect to
(and only with respect to) all MSA Obligations (including, without limitation,
with respect to the MSA Obligations that survive termination) and the
obligations of Manager under this Agreement effective on June 30, 2020 (or, if
later, the expiration of the applicable statutes of limitation).  For the
avoidance of doubt, nothing in this Agreement shall affect the GMC Guaranty as
it relates to, and the GMC Guaranty remains in full force and effect with
respect to, any “Guaranteed Obligations” (as defined under the GMC Guaranty) to
be performed under any document, instrument or agreement other than the MSA or
this Agreement.

 

1.4           Releases.

 

(a)           Provided that Company has complied with its obligation under
Section 1.1, as of the Effective Date each of the GMC Parties (on its own behalf
and on behalf of the Manager Affiliates (as defined in the Manager Affiliates
Letter Agreement)) knowingly and voluntarily releases each of the Sumitomo
Parties, its officers, directors, Affiliates, successors and assigns, from any
and all claims, suits, demands, actions or causes of action of any kind or
nature whatsoever, whether the existence of such claims or the underlying facts
are known or unknown, whether in law or at equity, which such party now has or
claims, or might in the future have or claim (collectively, the “GMC Claims”),
pertaining to or arising out of the MSA Agreements other than GMC Claims arising
after the Effective Date and pertaining to or arising out of the provisions of
the MSA Agreements that survive termination of the MSA Agreements or pertaining
to or arising out of any breach or default by any Sumitomo Party under this
Agreement, which claims are not released hereby.

 

(b)           Provided that Company has complied with its obligation under
Section 1.1, as of the Effective Date each of the Sumitomo Parties knowingly and
voluntarily releases each of the GMC Parties, its officers, directors,
Affiliates, successors and assigns, from any and all claims, suits, demands,
actions or causes of action of any kind or nature whatsoever, whether the
existence of such claims or the underlying facts are known or unknown, whether
in law or at equity, which such party now has or claims, or might in the future
have or claim (collectively,

 

4

--------------------------------------------------------------------------------


 

the “Sumitomo Claims”), pertaining to or arising out of the MSA Agreements other
than Sumitomo Claims arising after the Effective Date and pertaining to or
arising out of the provisions of the MSA Agreements that survive termination of
the MSA Agreements or pertaining to or arising out of any breach or default by
any GMC Party under this Agreement, which claims are not released hereby.

 

Article II

 

Transition Matters

 

2.1           60 K Feasibility Study.  Manager is managing the performance of
third party services related to the completion of a feasibility study (the
“Feasibility Study”) regarding the potential expansion of the San Cristobal
concentrator and related facilities to a throughput capacity of 60,000 tonnes of
ore per day, pursuant to MSC Authorization For Expenditure for the 60K Expansion
Feasibility Study (the “AFE”).  Manager’s expenses for work on the Feasibility
Study are paid by Company pursuant to the AFE, and are not part of the Fee or
the Study Fee Balance.  Company and Manager agree that Manager will complete the
work contemplated by the AFE, and Company will continue reimbursing Manager for
its expenses incurred pursuant to the AFE in accordance with past practice (it
being understood that any and all fees remaining to be paid to Manager pursuant
to the AFE shall be deemed included in the Study Fee Balance and paid pursuant
to Section 1.1).  Company and Manager anticipate that Manager’s work pursuant to
the AFE will be completed in July 2010.  Manager hereby irrevocably assigns to
Company all right, title and interest of Manager (now or hereafter existing) to
the Feasibility Study and the contract pursuant to which such Feasibility Study
was performed.  Manager shall perform such further acts and execute and deliver
such further documents, in each case as reasonably requested by Company, to give
effect to the foregoing assignment.

 

2.2           Reimbursable Expenses.  As contemplated by Section 13.7(a)(ii) of
the MSA, following the Effective Date, Manager shall continue to prepare monthly
invoices for and provide documentation with respect to Reimbursable Expenses
attributable to Services performed prior to the Effective Date in accordance
with past practice, and Company shall pay such invoices in accordance with past
practice.

 

2.3           Cooperation.  Each of the Parties shall take all actions, and do
all things, reasonably necessary, proper or advisable on its part to cooperate
with the other Parties and make effective the actions contemplated by this
Agreement, including (i) executing and delivering any and all further materials,
documents and instruments as may be reasonably requested by another Party, and
(ii) providing information (including without limitation financial and tax
information), records and documents (electronic or otherwise) regarding Company
or Manager or their respective subsidiaries to other Parties as appropriate or
required in connection with the Parties’ consummation of the transactions
contemplated hereby.

 

5

--------------------------------------------------------------------------------


 

Article III

 

Representations and Warranties

 

3.1           Representations of Parties.  Each GMC Party represents and
warrants to each Sumitomo Party, and each Sumitomo Party represents and warrants
to each GMC Party, that as of the date of this Agreement and as of the Effective
Date:

 

(a)           it is duly incorporated or registered and validly existing under
the laws of the jurisdiction in which it was formed;

 

(b)           it has full organizational power and authority to conduct its
business, to own its properties and perform its obligations under this
Agreement;

 

(c)           the execution, delivery and performance of its respective
obligations under this Agreement have been duly authorized by all necessary
corporate or other organizational action, and this Agreement has been duly
executed and delivered by it and is a valid, legal and binding obligation of
such Party, enforceable against it in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, moratorium or other laws
of general application affecting the rights of creditors;

 

(d)           neither the execution nor the delivery by such Party of this
Agreement nor the performance by that Party if its obligations hereunder
(i) conflicts with, violates, or results in a breach of any Law applicable to
such Party; (ii) conflicts with, violates or results in a breach of any material
term or condition of any judgment, decree, material agreement or material
instrument to which such Party is a party or by which such Party or any of its
properties or assets are bound, or constitutes a default under any such
judgment, decree, material agreement or material instrument; or (iii) violates
any provision of its organizational documents;

 

(e)           no approval, authorization, order or consent of, or declarations,
registration or filing with, any Governmental Authority is required for the
valid execution, delivery and performance by that Party of this Agreement,
except such as have been duly obtained or made; and

 

(f)            there is no action, suit or proceeding before or by any court or
Governmental Authority or, to the Party’s knowledge, threatened against such
Party, or its Affiliates, which is likely to result in an unfavorable decision,
ruling or finding that would materially and adversely affect the validity or
enforceability of this Agreement, or would materially and adversely affect the
performance by such Party of its obligations hereunder.

 

Article IV

 

Miscellaneous

 

4.1           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW, WITHOUT REGARD TO ANY CHOICE OR
CONFLICTS OF LAW PROVISION OR RULE

 

6

--------------------------------------------------------------------------------


 

THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

4.2           Submission to Jurisdiction; Waiver of Jury Trial; Service of
Process.

 

(a)           Each Party hereby (i) submits to the exclusive jurisdiction of any
New York State or United States federal court located in the Borough of
Manhattan, The City of New York, for the purpose of any Legal Proceeding arising
out of or relating to this Agreement, (ii) agrees that all claims in respect of
any such Legal Proceeding may be heard and determined in such courts, and
(iii) irrevocably waives (to the extent permitted by applicable Law) any
objection which it now or hereafter may have to the laying of venue of any such
Legal Proceeding brought in any of the foregoing courts, and any objection on
the ground that any such Legal Proceeding in any such court has been brought in
an inconvenient forum.

 

(b)           EACH PARTY HERETO HEREBY AGREES TO WAIVE THEIR RESPECTIVE RIGHTS
TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY
LEGAL PROCEEDING OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE.  EACH PARTY AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT IN ANY WAY LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION 4.2(B) AS TO ANY ACTION,
COUNTERCLAIM, OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.  A COPY OF THIS SECTION 4.2(B) MAY BE FILED
WITH ANY COURT AS WRITTEN EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY
AND CONSENT TO TRIAL BY COURT.

 

4.3           Notices.  Unless otherwise provided herein, all notices, requests,
consents or other communications which any Party may desire or be required to
give hereunder shall be in writing in the English language and shall be
delivered by hand or overnight courier service, mailed by registered or
certified mail, or sent by facsimile transmission, as follows:

 

To Company:                                                                 
Minera San Cristóbal, S.A.
Calle 15, Calacoto
Torre Ketal, Piso 5
La Paz, 15
Bolivia
Attention:  President
Tel:  +591-2-243-3800
Fax:  +591-2-243-3737
Email: haruo.matsuzaki@minerasancristobal.com

 

7

--------------------------------------------------------------------------------


 

With a copy to:                                                       Sumitomo
Corporation
8 11, Harumi, 1 chome,
Chuo ku, Tokyo, 104 8610 Japan
Attention:  General Manager of the San Cristóbal Project Department
Fax:  +81 3 5166 6423
Email: takahiro.izuta@sumitomocorp.co.jp

 

To Manager:                                                                    
Golden Minerals Services Corporation
350 Indiana Street, Suite 800
Golden, Colorado 80401
U.S.A.
Attention:  President
Tel:  (303) 839-5060
Fax:  (303) 839-5907
Email: jeffrey.clevenger@goldenminerals.com

 

Any notice given as provided in this Agreement shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex with evidence of proper transmission to and of receipt by
the addressee.

 

Notwithstanding anything to the contrary, delivery of notice by electronic
transmission via email between or among any of Manager, Company and AMM with a
notation in the subject line “MSC Management Services Agreement — Formal Notice”
shall be effective, provided that such notice be followed by facsimile
transmission within three (3) Business Days after the delivery of such
electronic notice.

 

4.4           Payments.              All payments required to be made pursuant
to this Agreement shall be made by wire transfer of immediately available funds
in US dollars to such account as the Party receiving such payment shall specify
in writing (which may be by email) to the Party making such payment.

 

4.5           Obligations of Subsidiaries.  Each of GMC and Sumitomo hereby
agrees to cause its subsidiaries that are Parties to this Agreement to perform
its obligations hereunder.

 

4.6           Assignment.  This Agreement may not be assigned by any Party
hereto without the other Parties’ prior written consent.

 

4.7           Entire Agreement; Severability.  This Agreement constitutes the
entire understanding between the Parties hereto with respect to the subject
matter hereof and supersedes in its entirety any prior agreements between the
Parties with respect to the subject matter hereof whether written or oral
including, but not limited to, the Management and Services Agreement between
Manager and Company, dated September 25, 2006.  No waiver or amendment or
modification of the terms hereof shall be valid unless signed in writing by the
Parties hereto and only to the extent therein set forth.  If any term or
provision of this Agreement

 

8

--------------------------------------------------------------------------------


 

or any portion of a term or provision hereof or the application thereof to any
Person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision or
portion thereof to Persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement and each portion thereof shall be valid and enforced
to the fullest extent permitted by law.

 

4.8           No Waiver.  The failure of any Party to enforce at any time or for
any period of time any other provision of this Agreement shall not be construed
as their waiver of such provision or the right of a Party to subsequently
enforce each and every provision.

 

4.9           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective legal successors and
permitted assigns.

 

4.10         Headings and Titles.  Titles and headings appearing at the
beginning of any subdivision are for convenience only and for not constitute any
part of any such subdivision and shall be disregarded in construing the language
contained in this Agreement.

 

4.11         Amendment; Counterparts.  This Agreement may be amended only in
writing signed by all of the Parties.  This Agreement may not be executed in
separate counterparts.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the date first written above.

 

 

GOLDEN MINERALS COMPANY

 

 

 

 

 

By:

/s/ Jerry W. Danni

 

 

Name:

Jerry W. Danni

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

GOLDEN MINERALS SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Jerry W. Danni

 

 

Name:

Jerry W. Danni

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

MINERA SAN CRISTÓBAL, S.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Haruo Matsuzaki

 

 

Name:

Haruo Matsuzaki

 

 

Title:

President

 

 

 

 

 

 

 

 

 

SUMMIT MINERALS GMBH

 

 

 

 

 

 

 

 

 

By:

/s/ Takunari Ikegami

 

 

Name:

Takunari Ikegami

 

 

Title:

President

 

 

 

 

 

 

 

 

 

SUMITOMO CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Takahiro Izuta

 

 

Name:

Takahiro Izuta

 

 

Title:

Corporate Officer

 

10

--------------------------------------------------------------------------------


 

 

SC MINERALS AKTIEBOLAG

 

 

 

 

 

 

 

 

 

By:

/s/ Takahiro Izuta

 

 

Name:

Takahiro Izuta

 

 

Title:

President

 

 

 

 

 

 

 

 

 

COMERCIAL METALES BLANCOS AB

 

 

 

 

 

By:

/s/ Takahiro Izuta

 

 

Name:

Takahiro Izuta

 

 

Title:

President

 

 

 

 

 

 

 

 

 

SC MINERALS BOLIVIA S.R.L.

 

 

 

 

 

 

 

 

 

By:

/s/ Haruo Matsuzaki

 

 

Name:

Haruo Matsuzaki

 

 

Title:

President

 

11

--------------------------------------------------------------------------------